 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
LOAN AGREEMENT WITH PRESLEY AND STACEY REED AND
RAYMOND AND JOAN BONANNO DATED DECEMBER 5, 2011
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

LOAN AGREEMENT
 
This Loan Agreement (the “Agreement”) is entered into as of December 5, 2011
(the “Effective Date”) by and between Spicy Pickle Franchising, Inc., a Colorado
corporation (the “Borrower”), Presley Reed and Patricia Stacey Reed
(collectively, the “Reeds”), and Raymond BonAnno and Joan BonAnno (collectively,
the “BonAnnos”, and together with the Reeds, the “Lenders”).  Each of the
Borrower, the Reeds, and the BonAnnos are sometimes individually referred to
herein as a “Party” and sometimes collectively as the “Parties.”
 
RECITALS
 
WHEREAS, the Reeds hold (i) a Convertible Promissory Note, dated September 30,
2009, as amended on May 10, 2010, issued by the Borrower; (ii) a Convertible
Promissory Note, dated May 10, 2010, issued by the Borrower; (iii) a Convertible
Promissory Note, dated April 15, 2011, issued by the Borrower (collectively, the
“Reed Debt”); all of which remain outstanding obligations of the Borrower;
 
WHEREAS, the Reeds made an undocumented loan to the Borrower on October 27, 2011
in the amount of $100,000, which is intended to be deemed as part of the Initial
Funding by the Reeds under this Agreement as though the amount were funded with
the Initial Funding in all respects;
 
WHEREAS, the BonAnnos hold (i) a Convertible Promissory Note, dated September
30, 2009, as amended on May 10, 2010, issued by the Borrower; and (ii) a
Convertible Promissory Note, dated April 15, 2011, issued by the Borrower
(collectively, the “BonAnno Debt”); all of which remain outstanding obligations
of the Borrower;
 
WHEREAS, the Borrower has requested Lenders to make senior secured term loans to
the Borrower in an aggregate amount not to exceed $1,450,000, including initial
term loans on the date hereof in an aggregate amount equal to $500,000 (the
“Initial Funding”), with subsequent term loans in an aggregate amount equal to
$500,000 due on February 1, 2012 (the “February Funding”), and $450,000 due on
May 2, 2011 (the “May Funding”);
 
WHEREAS, as a further inducement to the Lenders to make the foregoing loans, the
Borrower and the Lenders have entered into a Revenue Participation Agreement,
dated of even date herewith (the “Revenue Participation Agreement”), pursuant to
which the Borrower shall pay the Lenders a percentage of the revenue generated
by the Borrower during the term of the loans; and
 
WHEREAS, Lenders are willing to make the foregoing loans to the Borrower subject
to the terms and conditions in this Agreement;
 
NOW, THEREFORE, the Borrower and the Lenders in consideration of the terms,
covenants, provisions, and conditions hereinafter set forth have agreed as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.  Senior Secured Loan.
 
    1.1  Principal Amount.  The Lenders agree on the terms and conditions set
forth in this Agreement to make loans to the Borrower from time to time in the
amounts and on the dates set forth on Exhibit A hereto, provided that in no
event shall the aggregate principal amount of the amounts funded in respect of
such loans at any time exceed $1,450,000 (the “Term Loans”).  Each Lender’s
obligation to fund their portion of the February Funding and the May Funding is
expressly conditioned upon the prior receipt of an Officer’s Certificate (as
defined in Section 1.5 below) and the non-existence of a continuing Event of
Default (as defined in the Notes) on the date thereof.
 
    1.2  Disclosure Letter. The Company and the Lenders agree that certain terms
of this Agreement, where expressly qualified, are qualified by the disclosure
made in that certain Disclosure Letter, dated of even date herewith (the
“Disclosure Letter”), and incorporated by reference herein.
 
    1.3  Senior Secured Promissory Notes.  The Term Loans will be evidenced by
and repaid pursuant to the Senior Secured Promissory Notes issued in favor of
the Lenders issued by the Borrower in the form attached to this Agreement as
Exhibit B (collectively, the “Notes”).  Payment of the Notes is secured by a
Security Agreement, dated of even date herewith (the “Security Agreement”), by
and between the Borrower and the Lenders, covering certain collateral as more
particularly described therein (the “Collateral”).  This Agreement, the
Disclosure Letter, the Notes, the Security Agreement, the Revenue Participation
Agreement, and any ancillary documents executed in connection with any of the
foregoing are collectively referred to as the “Loan Documents.”
 
    1.4  Delivery.  Upon the execution of this Agreement, (i) the Borrower shall
deliver to the Lenders executed copies of the Loan Documents, all executed by a
duly authorized representative of the Borrower, and (ii) the Lenders shall
deliver to the Borrower executed copies of the Loan Documents, all executed by
duly authorized representatives of the Lenders.
 
    1.5  Representations and Warranties.  On the date of and prior to the
funding of each any portion of the Term Loans following the Effective Date, the
Borrower shall deliver to the Lenders a certificate signed by an authorized
representative of Borrower affirming that, as of the date thereof: (i) each of
the representations and warranties (other than representations and warranties
that expressly speak only as of a specified date) made by the Borrower in the
Loan Documents is true and correct; (ii) no Event of Default (as defined in the
Notes) has occurred and is continuing or would result from the delivery of the
loan funds to the Borrower; and (iii) no Material Adverse Effect (as defined in
Section 2.3 below) shall have occurred since the Effective Date (each, an
“Officer’s Certificate”).
 
1.6  Obligations of the Lenders.  The obligations of the Lenders hereunder to
make the Term Loans or fund the Notes are several and not joint.  The failure of
any Lender to make any Term Loan or fund any Note on the date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to make its Term Loan or fund its Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Lenders that the following representations and
warranties are true and correct:
 
2.1  Organization and Good Standing.  The Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Colorado.  The Borrower has all requisite power and authority to own and operate
its properties and assets and to carry on its business as presently conducted
and as presently proposed to be conducted.
 
2.2  Authorization; Enforceability.  All actions on the part of the Borrower,
its officers, and its directors necessary for the authorization of the Loan
Documents, and the performance of all obligations of the Borrower under the Loan
Documents, have been taken.  The Loan Documents, when executed and delivered,
will be the valid and binding obligations of the Borrower enforceable in
accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws of general application
affecting enforcement of creditors’ rights and (ii) general principles of equity
that restrict the availability of equitable remedies.
 
2.3  Liabilities.  Except as set forth in the Disclosure Letter, as of the date
hereof, the Borrower has no material liabilities except: (i) liabilities
disclosed in the Borrower’s financial statements (prepared in accordance with
generally accepted accounting principles and reviewed by an independent public
accounting firm) for the period ending September 30, 2011, as attached to the
Disclosure Letter, and (ii) current liabilities incurred in the ordinary course
of business subsequent to September 30, 2011 that would not, either in any
individual case or in the aggregate, be materially adverse to the business,
condition (financial or otherwise), prospects or operations of the Borrower,
taken as a whole (each, a “Material Adverse Effect”).  The Lenders acknowledge
that Borrower has provided and that the Lenders have reviewed in full Borrower’s
October 2011 financial statements, as attached to the Disclosure Letter.
 
2.4  Intellectual Property.  To the knowledge of the Borrower, the Borrower owns
or possesses sufficient legal rights to all of the relevant patents, patents
pending, trademarks, service marks, trade names, service names, copyrights,
inventions, intellectual property rights, trade secrets, information and other
proprietary rights and processes necessary for its business as now conducted and
as proposed to be conducted, without to the Borrower’s knowledge any
infringement of the rights of others, except for such matters which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
2.5  Litigation.  Except as set forth in the Disclosure Letter, as of the date
of this Agreement, there is no action, suit, proceeding, or investigation
pending or, to the Borrower’s knowledge, currently threatened against the
Borrower or its subsidiaries.  There is no action, suit, or proceeding by the
Borrower currently pending.
 
2.6  No Conflicts.  The execution, delivery and performance of this Agreement,
the Notes, and the other Loan Documents by the Borrower and the consummation by
the Borrower of the transactions contemplated hereby and thereby do not and will
not (i) result in a violation of the Borrowers articles of incorporation or
bylaws; (ii) conflict with, or constitute a default or event of default under,
or give to others any rights of termination or cancellation of, or trigger
 
 
 

--------------------------------------------------------------------------------

 
 
any rights to payment under, any material agreement or debt instrument to which
the Borrower is a party; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Borrower other than any of the foregoing
under (ii) or (iii) above which would not be reasonably expected to have a
Material Adverse Effect.
 
2.7  Title to Properties and Assets.  The Borrower owns or possesses sufficient
legal rights to its owned and leased assets, and to its leasehold estates, in
each case subject to no mortgage, pledge, lien, or encumbrance, other than those
created in connection with the Loan Documents, the Reed Debt, the BonAnno Debt,
those set forth in the Disclosure Letter, and Permitted Liens.  “Permitted
Liens” means: (a) any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance (collectively, “Liens”) imposed by law for taxes,
assessments or charges not yet due; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other similar Liens imposed by law, arising in
the ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days; (c) pledges and deposits and other Liens made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations; (d) Liens
(including deposits) to secure the performance of bids, tenders, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature, in each case in the ordinary course
of business and in connection with the construction or renovation of Spicy
Pickle restaurants; and (e) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business which, in the aggregate, are not material in amount and which
do not materially detract from the value of the affected property or interfere
materially with the ordinary conduct of business of the Borrower.
 
2.8  Compliance with Law; Permits.  The Borrower is in compliance in all
material respects with all applicable statutes and regulations of the United
States and of all states, municipalities and applicable agencies and foreign
jurisdictions or bodies in respect of the conduct of its business and
operations, and the prior failure, if any, by the Borrower or its subsidiaries
to have fully complied with any such statute or regulation would not be
reasonably expected to result in a Material Adverse Effect.  To the knowledge of
the Borrower, the Borrower has all material permits, licenses, and similar
authority necessary for the conduct of its business as now being conducted.
 
2.9  Environmental, Occupational Health and Safety Matters.  Except for such
matters as would not be reasonably expected to have Material Adverse Effect, the
Borrower is in compliance with all applicable statutes, laws, or regulations
relating to the environment or occupational health and safety and the Borrower
has not received any notice, report or other information regarding any actual or
alleged violation of any such statutes, laws, or regulations, or any liability
or potential liability or damages, including any investigatory, remedial or
corrective obligations, relating to the business of the Borrower.
 
2.10  No Finder’s Fees.  The Borrower has not and will not pay any finder’s or
similar fees in connection with the Term Loans or any other matter contemplated
by the Loan Documents for which any other Party will have any Liability.
 
 
 

--------------------------------------------------------------------------------

 
 
2.11  Tax Matters.  Except as set forth in the Disclosure Letter, the Borrower
has filed all material tax returns (federal, state and local) required to be
filed, including all income, franchise, employment, property and sales tax
returns, and has paid all of its liabilities for taxes, assessments,
governmental charges, and other levies that are due and payable other than those
being contested in good faith by appropriate proceedings diligently pursued for
which adequate reserves have been established.  The Borrower has no knowledge of
any pending assessments or adjustments of its federal and state income tax
payable with respect to any year.
 
Section 3.  Covenants of the Borrower.
 
3.1  Financial Information and Reporting.  The Borrower covenants with the
Lenders that from and after the Effective Date and for as long as the Notes
remain outstanding:
 
(a)  Financial Statements.  The Borrower shall provide to the Lenders monthly
and quarterly unaudited operating and financial reports, in a form reasonably
acceptable to the Lenders (it being understood that Borrower’s current reporting
format is reasonably acceptable to Lenders), within twenty (20) days following
the end of each month, for monthly reporting, and forty-five (45) days following
the end of each quarter, for quarterly reporting.  The Borrower shall also
provide to the Lenders, as soon as reasonably practicable after the end of each
fiscal year, an audited consolidated balance sheet of the Borrower, as at the
end of such fiscal year, and a consolidated statement of income and a
consolidated statement of cash flows of the Borrower, for such year, all
prepared in accordance with generally accepted accounting principles and
accompanied by a report and opinion thereon by an independent public accounting
firm.
 
(b)  Net Loss Projections.  The Borrower’s quarterly net losses, calculated
consistently with the Borrower’s regularly prepared financial statements and in
accordance with generally accepted accounting principles consistently applied,
shall at no time be more than twelve percent (12%) greater than the net loss
projections set forth in the Disclosure Letter.
 
(c)  Inspection Rights.  The Lenders shall have the right to visit the Borrower,
and to discuss the affairs, finances and accounts of the Borrower with its
officers, and to review such information as is reasonably requested all at such
reasonable times and as often as may be reasonably requested.
 
3.2  Board of Directors.  The Borrower covenants with the Lenders that from the
Effective Date and for as long as the Notes remain outstanding:
 
(a)  Number of Directors. The Board shall be comprised of seven (7) directors.
 
(b)  Lenders’ Nominees.  Until the Borrower’s first annual shareholders’ meeting
following the Effective Date, the Lenders shall be entitled to appoint three (3)
of the seven (7) members of the Board and shall have the authority to remove
such appointed Board members with or without cause and to fill any vacancy
caused by removal or by the death or resignation of such appointed Board
members.  For each annual shareholders’ meeting held following the Effective
Date, the Lenders shall be entitled to nominate (3) three of the seven (7)
individuals to serve as members on Board, which nominees the Borrower agrees to
formally
 
 
 

--------------------------------------------------------------------------------

 
 
nominate and to recommend to its shareholders for election to the board of
directors at the Borrower’s annual shareholders’ meeting.  The initial Lender
director nominees are Presley Reed, Patricia Stacey Reed and Raymond
BonAnno.  Upon the occurrence and continuation of an Event of Default (as
defined in the Notes), the Lenders shall be entitled to nominate a majority of
the Board seats, whether by resignation of an existing director or expansion of
the Board and appointment of additional nominees (notwithstanding Section 3.2(a)
above).
 
3.3  Lenders’ Approval Rights.  The Borrower covenants with the Lenders that,
from the Effective Date and for as long as the Notes remain outstanding, the
Borrower shall not take any of the following actions without the unanimous,
prior written consent of the Lenders, which consent shall not be unreasonably
withheld or delayed:
 
(a)  Payments or Expenditures.  Make any (i) prepayments of and/or redeem any
Borrower indebtedness (other than the Notes or other indebtedness set forth in
the Disclosure Schedule), (ii) payments in excess of $25,000, other than
payments in the ordinary course of business in connection with the Borrower’s
payroll, insurance, marketing, auditors, Canadian sales taxes, and payments
under the Notes, the Reed Debt, and the BonAnno Debt, (iii) payments to
Borrower’s vendors not in the ordinary course of business (except Borrower may
pay any amounts past due on the date hereof), or (iv) payments pursuant to any
less-than-arms-length agreement.
 
(b)  Business.  Materially change the nature of the Borrower’s business.
 
(c)  Additional Indebtedness.  Except for indebtedness giving rise to Permitted
Liens only, Borrow or incur any debt or otherwise enter into any credit facility
that gives rise to any indebtedness of the Borrower.
 
(d)  Cash Usage.  Exceed “Cash Usage” of $375,000 during any fiscal quarter. For
the purposes of this Agreement, “Cash Usage” shall mean cash used in operations,
calculated in accordance with generally accepted accounting principles, but not
including the payment of certain accounts payable as of the Effective Date, as
set forth in the Disclosure Letter, or any revenue participation payments made
to the Lenders pursuant to the Revenue Participation Agreement.
 
(e)  Collateral.  Sell, replace, transfer, dispose of, or move the Collateral (a
“Transaction”) other than in the ordinary course of business.  For purposes of
this Section 3.3(e) only, any Transaction or series of Transactions involving
Collateral valued at $25,000 or greater shall be deemed to be not in the
ordinary course of business.  Notwithstanding the forgoing, the Borrower may, in
its sole and absolute discretion, with Board approval, relocate or close any
Spicy Pickle branded restaurant without obtaining consent from the Lenders.
 
(f)  Transactions with Affiliates.  Enter into any transaction for the purchase,
sale or exchange of property or the rendering of any service to or by any
“Affiliate” of the Borrower, except in the ordinary course of and pursuant to
the reasonable requirements of Borrower's business and upon fair and reasonable
terms no less favorable to the Borrower than would be obtained in a comparable
arm’s length transaction with an unaffiliated person.  For the purposes of this
Agreement, “Affiliate” shall mean any director, officer, employee, or ten
percent
 
 
 

--------------------------------------------------------------------------------

 
 
(10%) or greater shareholder of the Borrower.
 
(g)  Employment and Other Agreements.  Enter into or amend any currently
existing employment agreement, change of control agreement, severance agreement,
or any other agreement having a similar intent or effect as any of the
foregoing.
 
(h)  Significant Transactions.  Enter into or consummate the following
significant corporate transactions: (i) any liquidation, dissolution, sale,
merger, consolidation, recapitalization, or sale of substantially all of the
assets of the Borrower, or (ii) sell, assign or otherwise transfer any material
assets of the Borrower.
 
(i)  Key-Man Life Insurance.  Terminate, amend, or alter in any way, or fail to
timely make premium payments for, the key-man life insurance policy for Mark
Laramie, the Borrower’s Chief Executive Officer, in effect on the Effective
Date.
 
3.4  Vendor Relations. The Borrower covenants with the Lenders that from and
after the Effective Date and for as long as the Notes remain outstanding, the
Borrower shall maintain reasonably acceptable terms with key vendors.
 
Section 4.  Representations and Warranties of the Lenders.  Each Lender,
separately and not on behalf of the other Lender, hereby represents and warrants
to the Borrower that the following representations and warranties are true and
correct:
 
4.1  Enforceability.  This Agreement, when executed and delivered, will be the
valid and binding obligations of the Lenders enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.
 
4.2  No Finder’s Fees.  Each Lender has not and will not pay any finder’s or
similar fees in connection with the Term Loans or any other matter contemplated
by the Loan Documents for which any other Party will have any Liability.
 
Section 5.  Confidentiality.  From and after the Effective Date and for as long
as the Notes remain outstanding, each Lender agrees to maintain the
confidentiality of all non-public information received from Borrower in
connection with the Loan Documents, unless such information (i) was already in
such Lender’s possession prior to the time of the disclosure by the Company,
(ii) was or becomes available to the public from a source other than such
Lender, (iii) is required to be disclosed by law, (iv) becomes available to such
Lender on a non-confidential basis from a source other than the Company,
provided that to such Lender’s knowledge such other source is not in violation
of any other obligation of confidentiality or nonuse, or (v) was developed
independently by such Lender without reliance on any confidential
information.  Moreover, each Lender acknowledges that the federal securities
laws of the United States, applicable local laws, and Borrower’s policies and
procedures prohibit any person or entity from (i) trading any securities
(including stocks, bonds, options or any other securities) when such person or
entity has material, nonpublic information about those securities, or (ii)
disclosing such information to any other person or entity that may sell or
purchase such securities.  Each Lender hereby agrees to comply with the
foregoing.
 
 
 

--------------------------------------------------------------------------------

 
Section 6.  Indemnification.  To the fullest extent permitted by law, the
Borrower shall defend, indemnify, and hold harmless the Lenders and their
Affiliates, advisors, representatives, and agents from and against any and all
claims, costs, liabilities, losses, expenses, and damages (including, but not
limited to, all fees and charges of attorneys and other professionals and all
court or arbitration or other dispute resolution costs) to the extent that the
same are caused, in whole or in part, by the acts or omissions of the Lenders
and their Affiliates, advisors, representatives, and agents in connection with
the consummation of the transactions contemplated by the Loan Documents, unless
such acts or omissions constitute fraud, gross negligence, or willful
misconduct.  The Borrower agrees to indemnify the Lenders, and the Lenders agree
to indemnify, on a pro rata basis, the Borrower, for any finder’s or similar
fees payable in connection with the Term Loans for which a Party is made
responsible contrary to the representation and warranty made by another Party in
this Agreement.
 
Section 7.  Miscellaneous.
 
7.1  Governing Law; Waiver of Jury Trial.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Colorado, excluding conflict of laws principles that would cause the application
of laws of any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
7.2  Survival.  The representations, warranties, covenants, and agreements made
in this Agreement, including its schedules and exhibits, shall survive the
closing of the transactions contemplated hereby.
 
7.3  Successors and Assigns.  Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned in whole or in part by the
Borrower without the prior express written consent of the Lenders (or their
assigns) in their sole discretion.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of, and be
binding upon, the respective successors and assigns of the Borrower and the
Lenders.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the Borrower, the Lenders, or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.
 
7.4  Entire Agreement.  This Agreement, including the schedules and exhibits,
and the other Loan Documents and instruments referenced herein and therein
contain the entire understanding of the Parties with respect to the matters
covered herein and therein and constitute the entire agreement of the Parties
with respect to the transactions contemplated hereby and supersede all other
prior agreements or understandings among the Parties hereto with respect to the
subject matter hereof.
 
7.5  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction where such provision would otherwise be
applied shall, as to such provision and such jurisdiction, be ineffective to the
extent of such prohibition or
 
 
 

--------------------------------------------------------------------------------

 
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
7.6  Amendment and Waiver.  This Agreement may be amended only upon the written
consent of the Borrower and the Lenders.  The obligations of the Borrower and
the rights of the Lenders under this Agreement may be waived only upon the
prior, express written consent of the Lenders in their sole discretion.
 
7.7  Notices.  Any and all notices, requests, consents, or other communications
permitted or required to be given under this Agreement shall be in writing and
shall be deemed received (i) if given by facsimile transmission, when
transmitted and the appropriate telephonic confirmation received if transmitted
on a business day and during normal business hours of the recipient, and
otherwise on the next business day following transmission; (ii) if given by
certified mail, return receipt requested, postage prepaid, three (3) business
days after being deposited in the United States mail; and (iii) if given by
Federal Express or other comparable overnight carrier service for delivery on a
business day of the recipient on the business day scheduled for delivery.  The
mailing address and facsimile number of each of the Parties is as follows, which
address and number may be changed by notice given in the manner provided in this
Section 7.7:
 
If to the Borrower:


Spicy Pickle Franchising, Inc.
90 Madison Street, Suite 700
Denver, CO 80206
Facsimile:          (303) 297-1903
Attention:           Mark Laramie


With a copy to:
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202
Facsimile:          (303) 292-4510
Attention: John E. Moye


If to the Lenders:


Presley and Stacey Reed
375 Bellevue Drive
Boulder, CO 80302


 
 

--------------------------------------------------------------------------------

 
And:


Raymond and Joan BonAnno
18 Polo Club Drive
Denver, Colorado 80209-3310
Facsimile:          (303) 699-4528


With a copy to:


Davis, Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Facsimile Number: (303) 893-1379
Attention: Ronald R. Levine, II


7.8  Further Assurances.  Each Party shall from time to time perform all acts
and execute all documents reasonably requested by the other Party and shall give
such further assurances as shall be necessary or desirable to carry out the
purposes of this Agreement.
 
7.9  Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
7.10  Counterparts; Faxed Signatures.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the Parties hereto may execute this Agreement by
signing any such counterpart.  The Borrower and the Lenders acknowledge and
agree that their faxed signatures shall be as legally binding as their
signatures upon originals.
 
7.11  Fees and Expenses.  Each Party shall be responsible for its own legal,
accounting and transaction costs.  Notwithstanding the foregoing, the Borrower
shall reimburse the Lenders for reasonable fees incurred by Lenders’ legal
counsel in connection with the preparation, negotiation, execution, and
enforcement of the Loan Documents.
 
7.12  Waiver.  To the fullest extent permitted by applicable law, Borrower shall
not assert, and hereby waives, any claim against any Lender, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof.  No Lender shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 


 
[Signatures on Following Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lenders have duly executed this Loan
Agreement as of the Effective Date.
 

  SPICY PICKLE FRANCHISING, INC.        
 
/s/     
By:  Mark Laramie
    Its:  Chief Executive Officer           THE REEDS           /s/     Presley
Reed           /s/     Patricia Stacey Reed           THE BONANNOS           /s/
    Raymond BonAnno           /s/     Joan BonAnno  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO LOAN AGREEMENT


LOAN FUNDING SCHEDULE


Funding Date
Amount Funded by the Reeds
Amount Funded by the BonAnnos
Within Seven (7) Days of the Effective Date
$400,000
$100,000
February 1, 2012
$400,000
$100,000
May 2, 2012
$360,000
$90,000






A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO LOAN AGREEMENT


FORM OF SENIOR SECURED PROMISSORY NOTE


SENIOR SECURED PROMISSORY NOTE


 

$[•]  December 5, 2011    Denver, Colorado

 
FOR VALUE RECEIVED, Spicy Pickle Franchising, Inc., a Colorado corporation (the
“Borrower”), promises to pay to the order of [•] (the “Holder”), the principal
sum of [•] Dollars (US$[•]), or, if less, the aggregate unpaid principal amount
loaned and outstanding on the Maturity Date, as defined below (the “Note”).  The
Borrower further agrees to pay interest on the outstanding unpaid principal
amount at the rate of 18.0% per annum, calculated on the basis of a 360-day
year, payable or compounding monthly (with unpaid interest added to the
outstanding principal) at the Borrower’s election.  Interest shall commence with
the date hereof and shall continue on the outstanding unpaid principal until
paid in full.  Any amounts that are not paid when due and owing shall bear
interest at the per annum rate of 25% until such time as all delinquent payments
are paid current.  This Note is issued in connection with that certain Loan
Agreement, dated of even date herewith, between the Borrower, the Holder, and
[•] (the “Loan Agreement”).
 
1.  Payment of Principal and Interest.  The entire unpaid balance of principal
and all unpaid accrued interest shall become fully due and payable on December
31, 2013 or such earlier date as the maturity hereof shall be accelerated in
accordance with the terms of Section 2 below (the “Maturity Date”).  The
principal and unpaid accrued interest under this Note may be prepaid, without
penalty, in whole or in part, in cash, at any time and from time to time
following the one (1) year anniversary of this Note in the sole discretion of
the Borrower by five (5) days prior written notice to the Holder, which notice
period may be waived by the Holder in its sole discretion.
 
2.  Events of Default; Acceleration.
 
(a)  An “Event of Default” under this Note shall occur automatically and without
further action upon the occurrence of any of the following events:  (i) failure
to make any payment of any amount owed to the Holder pursuant to this Note or
the Revenue Participation Agreement when the same shall be due and payable; (ii)
insolvency of, appointment of a receiver for any part of the property of, or
assignment for the benefit of creditors by, the Borrower; (iii) the commencement
of any voluntary or involuntary proceedings by or against the Borrower under any
bankruptcy or insolvency laws; (iv) the Borrower defaults in the performance of
or compliance with any covenant, term or agreement contained in this Note; or
(v) the Borrower breaches any representation or warranty, when made, or (vi) the
Borrower defaults in the performance of or compliance with any covenant, term or
agreement contained in the Loan Agreement.
 
(b)  If any Event of Default shall occur and be continuing, the Holder may, at
any time, at its option by written notice to the Borrower, declare this Note to
be immediately due
 
 
 

--------------------------------------------------------------------------------

 
 
and payable.  The Borrower shall reimburse the Holder for all court costs and
the reasonable out-of-pocket fees and expenses of the Holder and its legal
counsel paid by the Holder in connection with the Holder’s collection of any
amounts due and payable to the Holder hereunder.  Notwithstanding the foregoing,
in the case of an Event of Default pursuant to Section 2(a)(vi) hereof, Lender
shall notify Borrower of the occurrence of the Event of Default and Borrower
shall then have five (5) days in which to cure such default if such default is
capable of being cured within such five (5) day period.  If such Event of
Default is continuing after such five (5) day period, then Lender shall have all
rights and remedies granted hereunder with respect to such default.
 
(c)  Upon this Note becoming due and payable under this Section 2, this Note
will forthwith mature and the entire unpaid principal amount of this Note, plus
all accrued and unpaid interest thereon, shall all be immediately due and
payable.
 
3.  Priority of This Note.  This Note shall rank pari passu in right of payment
with the Reed Debt, the BonAnno Debt, and any other senior secured promissory
note issued under the Loan Agreement.
 
4.  Security.  Payment of this Note is secured by a Security Agreement, dated of
even date herewith (the “Security Agreement”), by and between the Borrower, the
Holder, and [•], covering certain collateral as more particularly described
therein.
 
5.  Governing Law; Waiver of Jury Trial.  This Note shall be governed by, and
construed and enforced in accordance with, the laws of the State of Colorado,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
 
6.  Agreement, Amendment and Waiver.  This Note and the agreements, documents
and instruments referenced herein and therein contain the entire understanding
of the Parties with respect to the matters covered herein and therein and
constitute the entire agreement of the Parties with respect to the transactions
contemplated hereby and supersede all other prior agreements or understandings
among the Parties hereto with respect to the subject matter hereof.  This Note
may be amended only upon the written consent of the Borrower, the Holder, and
[•].  The obligations of the Borrower and the rights of the Holder under this
Note may be waived only upon the prior express written consent of Holder in its
sole discretion.
 
7.  Severability.  Any provision of this Note which is prohibited or
unenforceable in any jurisdiction where such provision would otherwise be
applied shall, as to such provision and such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Note or affecting the validity or enforceability of
such provision in any other jurisdiction.
 
8.  Successors and Assigns.  Neither this Note nor any of the rights, interests
or obligations hereunder may be assigned in whole or in part by either the
Borrower or the Holder
 
 
 

--------------------------------------------------------------------------------

 
 
without the prior express written consent of the other (or its permitted
assigns) in its sole discretion.  Except as otherwise provided herein, the terms
and conditions of this Note shall inure to the benefit of, and be binding upon,
the respective successors and assigns of the Borrower and the Holder.  Nothing
in this Note, express or implied, is intended to confer upon any Party other
than the Borrower, the Holder or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this Note.
 
9.  Waiver.  The Borrower waives delivery, acceptance, performance, presentment
and demand for payment, notice of dishonor, protest and notice of protest of
this Note, and any defense by reason of extension of time for payment or other
indulgences.  The right to plead any and all statutes of limitations as a
defense to any demands hereunder is hereby waived by the Borrower to the fullest
extent permitted by law.  The acceptance of any partial payment or other payment
which does not fully pay all amounts then due hereunder and fully cure all
defaults hereunder shall not constitute a waiver of the right to payment of the
balance of such payment or other amount then or thereafter due, of any default
hereunder, of the right to declare a default hereunder or cause the entire
unpaid balance hereof to become immediately due and payable in full, or of any
other right or remedy.
 
10.  Computation of Time.  If any event or performance under this Note is
scheduled or required to occur on a date which is on a Saturday, Sunday, or
legal state or federal holiday in Denver, Colorado, the event or performance
shall be required to occur on the next day which is not a Saturday, Sunday or
legal state or federal holiday in Denver, Colorado.
 
[Signatures on Following Page]
 

 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Borrower has executed this Senior Secured Promissory
Note as of the date first above written.
 
SPICY PICKLE FRANCHISING, INC.


 
                       
                                                                                         
__________________________________________
By:  Mark Laramie
Its:  Chief Executive Officer




Accepted and Agreed as of the date first written above:


[•]






__________________________________________
[•]






__________________________________________
[•]
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------